CRAWFORD, Judge
(concurring in part and dissenting in part):
As I stated in United States v. Boyett, 42 MJ 150, 154, cert. denied, — U.S. —, 116 S.Ct. 308, 133 L.Ed.2d 212 (1995):
Stare decisis is important for stability. Payne v. Tennessee, 501 U.S. 808, 827, 111 S.Ct. 2597, 2609, 115 L.Ed.2d 720 (1991). The doctrine also fosters public confidence *231in the judicial system and strengthens reliance upon the judicial branch of the government. Id. This reliance is even more important in cases involved with economic questions. See, e.g., Swift & Co. v. Wickham, 382 U.S. 111, 133-35, 86 S.Ct. 258, 270-71, 15 L.Ed.2d 194 (1965)(Douglas, J., dissenting); B. Cardozo, The Nature of the Judicial Process 149 (1921); H. Hart, The Concept of Law 156 (1961). The doctrine is not simply based upon nostalgia but is meant to strengthen our judicial system. Under the doctrine of stare decisis a decision should not be overruled without examining intervening events, reasonable expectations of servicemembers, and the risk of undermining public confidence in the law. Florida Department of Health and Rehabilitative Services v. Florida Nursing Home Ass’n, 450 U.S. 147, 151-55, 101 S.Ct. 1032, 1035-37, 67 L.Ed.2d 132 (1981)(Stevens, J., concurring).
But the doctrine does not apply when a statute, executive order, or other basis for a decision changes____
(Footnotes omitted):
While I agree that the court below did not make the case for a change in public policy, this Court could take judicial notice that “gambling is one of the fastest growing industries in the United States” today. R. Goodman, Legalized Gambling as a Strategy for Economic Development 6 (1994), cited in Note, The Promises and Perils of Legalized Gambling for Local Governments: Who Decides How to Stack the Deck? 68 Temple L.Rev. 847 n. 1 (Summer 1995). Thus, we could decide the issue of whether there has been a change in public policy toward gambling or return the case to the court below to more fully analyze the ease for a change of public policy.
In any event, because this would be the same as an ex post facto ruling, I agree with the result in this case. As the Supreme Court stated in Bouie v. City of Columbia, 378 U.S. 347, 353-54, 84 S.Ct. 1697, 1702-03, 12 L.Ed.2d 894 (1964): “If a state legislature is barred by the Ex Post Facto Clause from passing such a law, it must follow that a State Supreme Court is barred by the Due Process Clause from achieving precisely the same result by judicial construction.”